                                          Case 4:19-cv-08039-HSG Document 15 Filed 04/29/20 Page 1 of 1




                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUILLERMO TRUJILLO CRUZ,                            Case No. 19-cv-08039-HSG
                                   8                    Plaintiff,                           ORDER OF DISMISSAL
                                   9             v.

                                  10     PIERSTON, et al.,
                                  11                    Defendants.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at North Kern State Prison, filed this pro se civil rights action pursuant

                                  14   to 42 U.S.C. § 1983. Dkt. No. 1. On March 9, 2020, the Court denied plaintiff leave to proceed in

                                  15   forma pauperis pursuant to the three-strikes provision of 28 U.S.C. § 1915(g), and ordered

                                  16   plaintiff to pay the $400 filing and administrative fee in full by April 6, 2020 or face dismissal of

                                  17   this action. Dkt. No. 14. The deadline to pay the filing fee in full has passed, and plaintiff has

                                  18   neither paid the filing fee nor otherwise communicated with the Court. Accordingly, this action is

                                  19   DISMISSED without prejudice to re-filing upon payment of the full filing fee.

                                  20          IT IS SO ORDERED.

                                  21   Dated: 4/29/2020

                                  22                                                    ______________________________________
                                                                                        HAYWOOD S. GILLIAM, JR.
                                  23                                                    United States District Judge
                                  24

                                  25

                                  26
                                  27

                                  28
